Case: 13-30790      Document: 00512655296         Page: 1    Date Filed: 06/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                                June 6, 2014
                                      No. 13-30790
                                                                               Lyle W. Cayce
                                                                                    Clerk
ATEL MARITIME INVESTORS, L.P.; ATEL MARITIME INVESTORS, III,
L.P.; KALAKANE, L.L.C., formerly known as Kala Kane, L.L.C.,

                                                 Plaintiffs - Appellants
v.

SEA MAR MANAGEMENT, L.L.C.; NABORS WELL SERVICES
COMPANY; NABORS INDUSTRIES, LIMITED,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:08-CV-1700


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       This court has considered this appeal on the basis of the briefs, the oral
arguments of counsel, and pertinent portions of the record. The judgment of
the district court is affirmed for essentially the reasons given by the district
court in its Judgment and Reasons filed on June 24, 2013 after the bench trial.
       AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.